Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Judgment, § 82*—when allegation in affidavit supporting motion to open judgment hy confession on note insufficient. Where in an affidavit supporting a motion to open judgment by confession on a note, to stay execution and permit defendant to plead, defendant sets up that plaintiffs while acting as his agents falsely and fraudulently represented that $2,000 had been paid on a prior lien of $12,000 on real estate whereby he was induced to trade real estate belonging to him for a note secured by such other real estate, held that the value of the real estate not appearing, it made no difference with regard to the value of the note received by plaintiffs as to whether the first incumbrance was $10,000 or $12,000, or as to the amount of interest unpaid, and the affidavit was consequently insufficient. 3. Judgment, § 82*—when allegation in affidavit supporting motion to open up judgment hy confession on note insufficient as statement of defense. Where it was alleged, in an affidavit filed in support of defendant’s motion to open up a judgment on a note by confession, that stock traded to defendant by plaintiffs was fraudulently represented as having a market value in excess of $125, whereas, it had no market value, but its value, if it had any, was speculative and uncertain, it. not being alleged that it was worth less than $125, held such allegation was insufficient as a statement of defense. 4. Judgment, § 82*—when allegations in affidavit supporting motion to open up judgment hy confession on note insufficient. Where a note is made payable “November 1st after date” and the trust deed securing its payment recites that it is “payable November 1, 1918, after date,” such discrepancy is at most a clerical error and does not impair the value of the note, and allegations that it was fraudulently represented that the note and trust deed were in due form and that defendant is informed and believes that the note and trust deed might not be acceptable as security or collateral, are unavailing in an affidavit supporting a motion to open up a judgment against defendant by confession on such note.